Citation Nr: 1633779	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-17 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as a dysrhythmia and/or ischemic heart disease, including as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case came to the Board from the Newark, New Jersey RO.
 
The Veteran was scheduled to appear at a Travel Board hearing in May 2016. However, the record reflects that the Veteran did not appear for the scheduled hearing, nor did he provide any reason for his failure to attend or request that the hearing be rescheduled. Accordingly, the request for a hearing is considered withdrawn. 38 C.F.R. § 20.704(d).

This appeal is contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an addendum VA opinion.  

In April 2007, the Veteran filed a claim of service connection for a "heart disorder (pacemaker)."  His claim was denied in the April 2009 rating decision.  In August 2009, the Veteran filed a statement in which he stated he was "amending [his] claim for a heart condition due to herbicide exposure."  Along with the August 2009 statement, the Veteran submitted a medical record showing that he had been exposed to herbicides and that he was receiving ongoing treatment for his pacemaker.  The Board finds that as new and material evidence was submitted along with the August 2009 statement, the April 2009 rating decision is not final and remains on appeal.  38 U.S.C.A. § 3.156(a).  

The Veteran was afforded a VA examination in March 2010.  The examiner opined that the Veteran did not have a diagnosis of ischemic heart disease.  No opinion was provided regarding the whether the Veteran's dysrhythmia and pacemaker were related to service.  Moreover, he has contended that he was diagnosed and treated for hypertension in 1969, shortly after separation from service.  Therefore, a VA opinion is necessary regarding whether the Veteran's dysrhythmia and pacemaker are etiologically related to service.  Additionally, an attempt to obtain medical records for treatment of all disabilities since separation from service should be undertaken on the theory that they might provide information concerning the onset of the pathology.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant VA treatment records.  Records requested should be for treatment of all disorders at any time after separation from service.  The claims file should contain documentation of all attempts made.

2. Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all private medical care providers that treated him for any disability since separation from service.  This should include treatment for claimed hypertension in 1969 as well as treatment for foot and ankle problems subsequent thereto.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file. If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file. 

3. Thereafter, obtain an opinion as to the etiology of the Veteran's hypertension, dysrhythmia, and pacemaker from a qualified VA medical professional. An examination should only be scheduled if the medical professional deems it necessary. 

The medical professional should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension and/or dysrhythmia is related to his period of active service. 

The opinion must be based on a review of the entire electronic claims file and contain a complete rationale consistent with the evidence of record. If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5. Upon completion of the above, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


